FILE COPY




                                In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 NOS. 02-19-378-CR
                                      02-19-379-CR


DANIELLA RENEE CHAVEZ                                                 APPELLANT

                                             V.

THE STATE OF TEXAS                                                           STATE

                                         ----------

    FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY

                                         -----------

                              ABATEMENT ORDER

                                         -----------

      We have considered the “Appellant's Motion To Withdraw” filed by John

Brender, appellant’s retained counsel.

      We abate the appeal and remand this case to the trial court. The trial court

shall immediately conduct a hearing with appellant present to:

      1.     Determine whether appellant desires to prosecute her appeal;

      2.     Determine whether appellant desires to proceed pro se;
                                                                                  FILE COPY


         3.    If appellant desires to proceed pro se, admonish appellant of the dangers
               and disadvantages of self-representation in accordance with Faretta v.
               California, 422 U.S. 806, 835, 95 S. Ct. 2525, 2541 (1975), and Hubbard v.
               State, 739 S.W.2d 341, 345 (Tex. Crim. App. 1987);

         4.    Determine whether appellant is indigent. If appellant is determined to
               be indigent, ascertain whether new counsel should be appointed to
               represent appellant and appoint counsel, if necessary;1

         5.    If appellant desires to proceed pro se, determine whether that decision is
               competently and intelligently made; and

         6.    Take any other measures that the trial court deems necessary to insure
               appellant does not forfeit her right to appeal.

         The trial court shall file a record of the hearing in this court on or before

Friday, December 13, 2019. The record shall include a supplemental reporter’s

record and supplemental clerk’s record. Upon our receipt of the supplemental record,

the appeal of this cause shall be automatically reinstated without further order. The

appellant’s motion will be ruled on at that time.

         The clerk of this court shall transmit a copy of this order to appellant, the

attorneys of record, the trial judge, the trial court clerk, and the court reporter.

         DATED November 13, 2019.

                                                         Per Curiam




   1If new counsel is appointed to represent appellant, the supplemental record shall
reflect that counsel has been notified of the appointment. If appellant is incarcerated,
the trial court shall also retain her in the county for a reasonable period of time to
allow new counsel an opportunity to confer with appellant.